 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
      MIRIAM T. JENSEN,                                 Case No. 1:18-mc-00058-SAB
11
                     Plaintiff,                         ORDER SETTING THE HEARING ON
12                                                      DEFENDANT’S MOTION TO COMPEL
             v.                                         FOR JANUARY 23, 2019
13
      LUMBER LIQUIDATORS, INC.,                         (ECF No. 1)
14
                     Defendant.
15

16
            On December 14, 2018, Lumber Liquidators, Inc. (“Defendant”), filed a motion to
17
     compel non-party Kaiser Permanente to provide further responses to Defendant’s subpoena for
18
     the production of records. (ECF No. 1.) The motion relates to ongoing multi-district litigation
19
     (MDL 2627), currently before the U.S. District Court for the Eastern District of Virginia.
20
     Plaintiff is seeking an order from the above-entitled court as the witness is located within the
21
     Eastern District of California.
22
            The certificate of service attached to the motion indicates that on December 14, 2018, the
23
     motion was served on the Plaintiff via USPS mail, and on non-party Kaiser Permanente via
24
     Federal Express overnight delivery. (ECF No. 1-1.) Defendant did not notice the motion for
25
     hearing on a specific date, but requests the Court to issue an order directing Kaiser Permanente
26
     to produce relevant documents by December 21, 2018. (ECF No. 1-1.) Compelling production
27
     on such date would not allow adequate time for the non-party witness to file any opposition to
28


                                                    1
 1 the Plaintiff’s motion, and would violate the Local Rules of this district pertaining to notice of

 2 motions.

 3          Defendant filed its motion pursuant to Local Rule 230(b). (ECF No. 1.) Local Rule 230

 4 provides that a hearing on a motion may be had upon the filing of a notice of motion and motion

 5 scheduling the hearing date at least twenty-eight days from the date of filing. L.R. 230(b).

 6 Counsel are reminded that any application to shorten time must comply with the following

 7 requirements:

 8          Applications to shorten time shall set forth by affidavit of counsel the
            circumstances claimed to justify the issuance of an order shortening time. Ex
 9          parte applications to shorten time will not be granted except upon affidavit of
            counsel showing a satisfactory explanation for the need for the issuance of such
10          an order and for the failure of counsel to obtain a stipulation for the issuance of
            such an order from other counsel or parties in the action. Stipulations for the
11          issuance of an order shortening time require the approval of the Judge or
            Magistrate Judge on whose calendar the matter is to be heard before such
12          stipulations are given effect. Any proposed order shortening time shall include
            blanks for the Court to designate a time and date for the hearing and for the filing
13          of any response to the motion.
14 L.R. 144(e). Therefore, the Court declines to decide the motion in the timeframe requested

15 because the record as presently established does not justify an order shortening time.

16          Accordingly, it is HEREBY ORDERED that:

17          1.      The hearing on Defendant’s motion to compel production is hereby set for

18                  Wednesday, January 23, 2019, at 10:00 a.m. before the undersigned in Courtroom

19                  9; and

20          2.      Defendant shall serve a copy of this order noticing the motion on or before

21                  December 28, 2018, and promptly file proof of service.

22
     IT IS SO ORDERED.
23

24 Dated:        December 20, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     2
